Citation Nr: 1711252	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, other than constipation. 

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to an effective date prior to December 8, 2011 for the grant of a separate rating for left upper extremity impairment due to Parkinson's disease.

4.  Entitlement to a higher separate rating in excess of 40 percent for left upper extremity impairment due to Parkinson's disease prior to February 23, 2012.

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114 (s) for the rating period from July 21, 2008 to May 23, 2010.




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active military service from January 1967 to September 1968.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues on appeal were previously remanded by the Board in February 2016 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's hypertension disorder.  

The issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (s) for the rating period from July 21, 2008 to May 23, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed gastrointestinal disorder, other than his already service-connected constipation associated with Parkinson's disease. 

2.  The evidence is in equipoise as to whether the Veteran's hypertension is caused or aggravated by the service-connected posttraumatic stress disorder (PTSD) disability.

3.  Prior to February 23, 2012, the Veteran's left upper extremity impairment associated with Parkinson's disease more nearly approximated complete paralysis of the left upper extremity.

4.  The Veteran filed a claim for Parkinson's disease on July 21, 2008.

5.  The evidence shows that the Veteran met the criteria for a separate rating for left upper extremity impairment due to Parkinson's disease as of February 23, 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, other than the already service-connected constipation associated with Parkinson's disease, have not been met.  38 U.S.C. A . §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303 (2016).

2.  The criteria for service connection for hypertension as secondary to the service-connected PTSD disability have been met.  38 U.S.C. A . §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

3.  For the rating period prior to February 23, 2012, the criteria for a 60 percent rating, but no higher, for left upper extremity impairment due to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, Diagnostic Code 8515 (2016).

4.  The criteria for an effective date of February 23, 2011, but no earlier, for the grant of a separate 60 percent rating for left upper extremity impairment due to Parkinson's disease have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 
38 C.F.R. §§ 3.102, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

The claim of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id. 

In a letters dated in October 2009 and January 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, and the Veteran's statements. 

The Veteran was afforded a VA examination in February 2012 regarding his left upper extremity impairment associated with his Parkinson's disease.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on an examination and interview of the Veteran, a review of the claims file, and considered the Veteran's lay statements.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159 (c)(4).

Significantly, the Veteran and has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only a "chronic disease" listed under 38 C.F.R.§ 3.309(a) (2016) warrants the application of presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, including by way of aggravation.  See 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Moreover, regarding aggravation of a non-service-connected disability, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury will be service-connected. 
38 C.F.R. § 3.310 (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Gastrointestinal Disorder

The Veteran essentially contends that he has a gastrointestinal disorder.  The Board notes that he has already been granted service connection for constipation associated with his already service-connected Parkinson's disease disability.  

Upon review of the evidence of record, the Board finds that the Veteran does not have a currently diagnosed gastrointestinal disorder, other than his already service-connected constipation associated with Parkinson's disease.

Private treatment records dated in June 2007 show no gastrointestinal disorders, other than mild constipation.  

VA treatment records dated as recent as July 2015 are absent for any complaints, diagnoses, or treatment for a gastrointestinal disorder other than constipation.  
The remaining evidence of record does not show a diagnosed gastrointestinal disorder. 

The Board has also reviewed the Veteran's lay statements.  In his October 2008 statement, the Veteran indicated that he had constipation.  He did not report any other symptoms associated with a claimed gastrointestinal disorders. 
For these reasons, the Board finds that the Veteran does not have currently diagnosed gastrointestinal disorder (other than constipation).  As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. A . § 5107; 
38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension

In his July 2008 initial claim for service connection, the Veteran claimed that his hypertension was directly related to service or was secondary to the service-connected diabetes mellitus disability.  Subsequently, in June 2010, VA received treatise evidence relating hypertension to his service-connected PTSD disability.  

On November 2009 VA diabetes mellitus examination, the examiner opined that the Veteran's "[h]hypertension was diagnosed before diabetes and less likely than not related to diabetes."  However, an opinion as to whether the Veteran's hypertension was directly due to service or was the result of or aggravated by his service connected diabetes and/or PTSD was not rendered.

The Board notes that VBA Fast Letter 01-05 (January 16, 2001), reflects that in the case of a claim for hypertension due to PTSD, the examiner would, at a minimum, have to discuss the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/not the cause of the hypertension in this veteran.  The Fast Letter adds that in some cases an additional medical opinion, either by a mental health professional or a cardiologist, or both, may be requested.  In either case, the conclusions must be supported by the evidence that the cardiovascular disorder is or is not related to the PTSD.

Further, in the analysis of public comment in the Federal Register statement of June 28, 2005, 70 F.R. 37,040, it is noted that "based on several medical studies, the 
commenter states that veterans who have a long-term history of post-traumatic stress disorder (PTSD) have a high risk of developing cardiovascular disease and myocardial infarction, particularly if such veterans suffer from other major psychiatric disorders or inflammatory diseases in addition to PTSD."

In further support of his claim for service connection for hypertension as secondary to the service-connected PTSD disability, the Veteran submitted medical literature titled Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey, Jeffrey L. Kibler, Kavita Joshi, Mindy Ma, Behavioral Medicine vol. 34 no. 4 pp. 125-131 Winter 2009.  This article indicated the following:

"The clinical literature increasingly indicates that cardiovascular risk factors and cardiovascular disease (CVD) are more common among individuals with PTSD.  Depression also poses a risk for CVD and is often comorbid with PTSD.  Research to date has not established whether PTSD is associated with additional CVD risk beyond the risks associated with comorbid depression.  The authors examined relationships of lifetime PTSD and depression with high blood pressure in data from the US National Comorbidity Survey.  They divided participants into 4 mutually exclusive diagnostic groups (1) PTSD history and no depression history (2) PTSD and depression history (3) depression history and no PTSD history and (4) no history of mental disorder.  Hypertension prevalence was higher for the PTSD, no depression, and PTSD plus depression groups compared with the depression only and no mental disorder groups.  PTSD appears to be related to hypertension independent of depression.  This may partially explain elevated rates of CVD in PTSD patients."


Pursuant to the Board's 2015 remand, a medical opinion was obtained in July 2015; however, the VA examiner did not offer a direct service connection opinion. Additionally, the July 2015 VA examiner provided an opinion that the Veteran's hypertension had not been caused or worsened by PTSD, but did not provide sufficient rationale to support this conclusion.  Rather, the examiner listed known risk factors for hypertension but did not discuss whether such risk factors are present in the Veteran's case.  Further, the examiner stated that the Veteran's medical record did not show any historical relationship between PTSD and aggravation of hypertension, but failed to consider the treatise evidence submitted by the Veteran (as discussed above) and failed to discuss the factors set forth in VBA Fast Letter 01-05.

In the Board's most recent February 2016 remand directive, the AOJ was asked to obtain an addendum opinion regarding the etiology of the Veteran's hypertension.  Specifically, the examiner was asked to address whether it was at least as likely as not that the Veteran's hypertension was due to or aggravated by PTSD.  The examiner was asked to address the following: (1) July 2015 opinion; (2) the Federal Register statement of June 28, 2005, 70 F.R. 37,040, which reasoned that presumption of service connection was warranted on the basis that, based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; (3) VBA's Fast Letter 01-05, which provides that, at a minimum, the examiner has to discuss the known risk factors for hypertension, what role they play in this particular Veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/ not the cause of the hypertension in this Veteran; and (4) the treatise evidence submitted by the Veteran concerning etiological relationships between hypertension and PTSD.

A medical opinion was obtained in April 2016.  The examiner opined that the Veteran's hypertension was less likely than not due to or aggravated by his PTSD disability.  In support of this opinion, the examiner indicated that a review of the Veteran's medical records showed a mood disorder due to Parkinson's disease.  It was further noted that Citalopram was prescribed in 2010 by a mental health and there were no antidepressants of record in recent years.  The Veteran took quinapril in low doses and, according to the examiner, this medication was used for both hypertension and diabetes to prevent adverse renal effects of diabetes such as proteinuria.  As such, the examiner reasoned that it appeared that the Veteran's blood pressure was well controlled on small doses of medication and there was no documentation that the Veteran had any aggravation of blood pressure due to his mood disorder or PTSD.  

The Board finds that the April 2016 medical opinion lacks probative evidence as it did not address whether the Veteran's hypertension was proximately due to his service-connected PTSD disability.  Further, the examiner did not discuss the July 2015 medical opinion, the Federal Register statement of June 28, 2005, 70 F.R. 37,040, VBA's Fast Letter 01-05, or the treatise evidence submitted by the Veteran concerning etiological relationships between hypertension and PTSD.  

The Board has remanded the issue on various occasions in order to obtain an adequate medical opinion that fully addresses each theory of entitlement and the relevant medical evidence of record.  However, to date, an adequate medical opinion has not been provided.  Nonetheless, the Board finds that the current medical evidence, to include the medical literature submitted by the Veteran and the public comment in the Federal Register statement of June 28, 2005, 70 F.R. 37,040, places the evidence at least in equipoise as to whether the Veteran's hypertension is related to his PTSD disability.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension as secondary to the service-connected PTSD disability is warranted.  

Analysis for an Increased (Separate) Rating 
for Left Upper Extremity Impairment

The Board notes that the Veteran has been granted a 100 percent disability rating beginning February 23, 2012 for loss of use of both upper extremities associated with deep brain stimulator due to Parkinson's disease.  Prior to February 23, 2012, the Veteran's left upper extremity impairment associated with Parkinson's disease was assigned a separate 40 percent rating under Diagnostic Code 8515 for paralysis of the median nerve.  As such, the Board will consider whether the Veteran's disability warrants a rating in excess of 40 percent for the rating period prior to February 23, 2012 (i.e., prior to the assignment of a 100 percent rating).  

Under Diagnostic Code 8515, for the minor extremity, a 40 percent rating requires severe incomplete paralysis.  A 60 percent disability rating requires complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

The evidence includes a February 2012 VA Parkinson's disease examination.  The examiner noted that the Veteran had a dominant right hand.  During the physical examination, the examiner indicated that the Veteran had tremors of the left upper extremity of "moderate" severity.  Muscle rigidity was "severe" in the left upper extremity.  The examiner also indicated that the Veteran had "marked" rigidity of all four extremities and bilateral hand tremor with weakness.  He was unable to stand without assistance.  The examiner specifically noted that the Veteran had "severe worsening of his Parkinson's disease over the past year."  

The February 2012 VA examiner also conducted an evaluation of the Veteran's left arm and shoulder.  During the examination, the Veteran reported that he had no intrinsic shoulder condition but, due to his Parkinson's disease, could not move his upper extremities most of the time.  At the time of examination, the Veteran was unable to actively move his shoulders and was in a wheelchair.  Regarding function loss and functional impairment, the examiner indicated that the Veteran had less movement than normal and atrophy of disuse in both extremities.

Upon review of all the evidence of record, the Board finds that the Veteran's left upper extremity impairment more nearly approximated a 60 percent rating for the period prior to February 23, 2012.  The Veteran was unable to perform any range of motion testing of his left upper extremity during the February 2012 VA examination.  Moreover, the Veteran was found to have atrophy of disuse in both extremities, which the Board finds more nearly approximates symptoms associated with the 60 percent disability rating (considerable atrophy of the muscles).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the maximum 60 percent rating for the left (minor) extremity impairment is warranted for the rating period prior to February 23, 2012.  This is the highest rating available under Diagnostic Code 8515; as such, a higher rating under this code is precluded.  

The Board has also considered whether a rating in excess of 60 percent is warranted for the rating period prior to February 23, 2012.  The only other applicable Diagnostic Code for the Veteran's left upper extremity impairment that allows for a rating in excess of 60 percent is Diagnostic Code 5202.  Under this code, a 70 percent rating is warranted for the loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a.  However, the evidence does not show that the Veteran's left upper extremity impairment has been manifested by a flail shoulder.  He has specifically denied having a shoulder condition.  As such, a higher rating under this code is not warranted. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left upper extremity disability is adequately contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., (rigidness, reduced range of motion, atrophy, and weakness).  The Veteran's noted functional impairment of weakness and limitation of motion, is fully contemplated by the schedular criteria, and the maximum rating assigned herein.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  



Analysis for Earlier Effective Date 
for a Separate Rating for Left Upper Extremity Impairment 

By way of procedural background, in a January 2011 rating decision the RO granted service connection for Parkinson's disease effective July 21, 2008.  Separate ratings associated with Parkinson's disease were granted for a right foot disability, left leg disability, and right arm disability.  In a December 8, 2011 statement (submitted within one year of the January 2011 rating decision), the Veteran's former representative filed a notice of disagreement (NOD) with the ratings assigned for the right foot disability, left leg disability, and right arm disability.  Additionally, the Veteran's former representative indicated that the Parkinson's disease had also affected his left upper extremity.  The RO construed this statement as a new claim for service connection for a left upper extremity disability.  Thereafter, in a September 2012 rating decision, the RO granted service connection for left upper extremity impairment due to Parkinson's disease and assigned a 40 percent rating effective December 8, 2011.  In October 2012, the Veteran submitted a notice of disagreement with the rating and effective date assigned and the case was subsequently appealed to the Board.  

The Board notes that, generally, Parkinson's disease is rated under Diagnostic Code 8004 for paralysis agitans.  38 C.F.R. § 4.124a, Diagnostic Code 8004.  Paralysis agitans is also known as Parkinson's disease.  See Dorland's Illustrated Medical Dictionary 972 (26th ed. 1990).  The only rating available for paralysis agitans under Diagnostic Code 8004 is 30 percent.  If, however, there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25. VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system.  See 38 C.F.R. § 4.124a. 

In the present case, the Veteran has not been assigned the 30 percent minimum rating under Diagnostic Code 8004, but instead, have been granted separate ratings for various complications associated with his Parkinson's disease, to include left upper extremity impairment.

Therefore, the Board considers the grant of service connection for left upper extremity impairment as a separate initial rating which is part and parcel of the Parkinson's disease disability (originally granted in the January 2011 rating decision).  In other words, the Board construes the December 2011 statement as a NOD for the Veteran's complications associated with Parkinson's disease, to include his left upper extremity impairment.  Accordingly, the Board will consider whether an earlier effective date for the grant of a separate initial disability rating in excess of 60 percent (granted herein) is warranted for the Veteran's left upper extremity disability from July 21, 2008 (date of claim for service connection for Parkinson's disease) to February 23, 2012 (grant of a 100 percent disability rating for both upper extremities). 

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.

Under 38 C.F.R. § 3.400 (b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400 (b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service. Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

VA law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(2); 
38 C.F.R. § 3.400 (o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The evidence includes a February 23, 2012 VA examination, which was conducted to assist in determining the severity of his Parkinson's disease, to include any associated complications.  During the evaluation, the Veteran reported left upper extremity rigidity.  The examiner specifically noted that the Veteran had "severe worsening of his Parkinson's disease over the past year."  

VA treatment records (located in Virtual VA) show that in August 2010 the Veteran complained of continued discomfort and rigidity; however, no discussion was provided as to the location of the symptoms.

Therefore, based on the foregoing, the Board finds that, entitlement to an effective date of February 23, 2011 is warranted for the Veteran's separate initial rating for the left upper extremity impairment associated with Parkinson's disease (i.e., the date entitlement arose).  Although the Veteran submitted his claim for Parkinson's disease in July 2008, there is no medical or lay evidence suggesting any impairment associated with his left upper extremity until one year prior to the February 23, 2012 VA examination (i.e., February 23, 2011).  See February 2012 VA examiner (where the Veteran was found to have severe worsening of his Parkinson's disease over the past year).  As such, the Board concludes that an effective date of February 23, 2011, but no earlier, for the assignment of a separate 60 percent rating (granted herein) for left upper extremity impairment is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

TDIU and SMC

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. 

The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 
38 U.S.C.A. § 1114 (s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the holding in Bradley is inapplicable and the Veteran's TDIU claim is moot for the rating period beginning May 24, 2010 to February 23, 2012.  Specifically, the Veteran has already been granted a 100 percent disability rating for complications associated with his Parkinson's disability and has been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC from May 24, 2010 to February 23, 2012, and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. 
§ 1114 (s), the holding in Bradley is not applicable during this time period.  Therefore, the TDIU claim is moot for the rating period from May 24, 2010 to February 23, 2012.

Regarding the rating period after February 23, 2012, the Board notes that the Veteran's claim for SMC on account of being housebound is moot because the SMC rate already in effect based on the need for regular aid and attendance already is the greater benefit, and no additional benefit can be gained.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  Thus, the Veteran's claim for SMC housebound benefits under 38 U.S.C.A. § 1114 (s) is moot beginning February 23, 2012.

Regarding the rating period prior to May 24, 2010, the Board finds that the Veteran has already been granted a TDIU for the entire rating period from July 21, 2008 May 24, 2010.  The issue of whether entitlement to SMC pursuant to 38 U.S.C.A. 
§ 1114 (s) for the rating period from July 21, 2008 to May 23, 2010 is addressed in the remand portion below. 


ORDER

Service connection for a gastrointestinal disorder, other than constipation, is denied.

Service connection for hypertension as secondary to the service-connected PTSD disability is granted. 

A separate rating of 60 percent, but no higher, for left upper extremity impairment due to Parkinson's disease prior to February 23, 2012 is granted.

An effective date of February 23, 2011, but no earlier, for the award of a separate 60 percent rating for left upper extremity impairment associated with Parkinson's disease is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

As noted above, regarding the rating period prior to May 24, 2010, the Board finds that the Veteran has already been granted a TDIU for the entire rating period on appeal (i. e., beginning July 21, 2008).  The issue of whether entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (s) for the rating period from July 21, 2008 to May 23, 2010 is remanded as it is intertwined with the implementation of this Board's decision by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should implement the Board's grant of service connection for hypertension, a separate rating of 60 percent for left upper extremity impairment due to Parkinson's disease prior to February 23, 2012, and an effective date of February 23, 2011 for the award of a separate 60 percent rating for left upper extremity impairment associated with Parkinson's disease.

2.  Then, readjudicate the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (s) for the rating period from July 21, 2008 to May 23, 2010.  If the claim remains denied, the Veteran and his representative should be issued a SSOC and given an appropriate period of time to respond before the matter is returned to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


